       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 1 of 28




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 JANE DOE

 v.                                          CASE NO.: 1:19-cv-05393-WMR

 THE ROCKET SCIENCE GROUP LLC
 d/b/a MAILCHIMP


              PLAINTIFF’S FIRST AMENDED COMPLAINT

                                      SUMMARY

      1.     It is no longer acceptable for U.S. tech companies to turn profits while

creating a public health and financial crisis such a sex trafficking.

      2.     The days of creating catastrophic harms and losses to our children and

communities while hiding behind blanket erroneous immunity are over.

      3.     For years, until it was shut down by the United States government,

Backpage was the largest purveyor of sex trafficking on the internet.

      4.     After the U.S. Justice Department seized and shut down Backpage,

foreign copycat sites immediately popped up, capitalizing on the void left in the

multi-billion-dollar sex trafficking industry.

      5.     YesBackpage was one of those copycats who provided a new forum for

sex traffickers to sell sex trafficking victims across the United States.
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 2 of 28




      6.     Mailchimp, a company based right here in Atlanta, enabled

YesBackpage to carry on Backpage’s legacy by targeting traffickers and their

victims, like Jane Doe, something YesBackpage would never have been able to do

without Mailchimp’s assistance.

      7.     YesBackpage’s purpose and goal was obvious on the face.

      8.     Mailchimp, by its own admission, reviews and monitors who their

customers are and the business they are in order to keep their efforts safe.

      9.     Mailchimp knowingly profited by providing its marketing resources

and expertise to YesBackpage to enable traffickers to begin where they left off with

Backpage:




                                         -2-
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 3 of 28




      10.    MailChimp further profits from YesBackpage’s business by mining and

selling data from YesBackpage and YesBackpage’s client base.

      11.    By knowingly facilitating the recruitment of business for YesBackpage,

Mailchimp directly and knowingly facilitated and profited from the trafficking of

Jane Doe.

      12.    Jane Doe brings suit against Mailchimp because of the harms and losses

this tech company caused to her.d

                             JURISDICTION AND VENUE

      13.    This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331, because this action involves a federal question under the Trafficking Victims

Protection Reauthorization Act (“TVPRA”), 22 U.S.C. § 1581.

      14.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

Mailchimp is headquartered in this District.

      15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to this claim occurred in this

District and Division.

                                    THE PARTIES

      16.    Jane Doe is a natural person who is a resident and citizen of Wisconsin.

      17.    Mailchimp is a domestic limited liability company.


                                          -3-
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 4 of 28




      18.    Mailchimp maintains its headquarters and principal place of business

in Atlanta, Georgia. All of Mailchimp’s members are residents of Georgia.

      19.    Mailchimp has appeared and answered.

                                       FACTS

   A. Mailchimp facilitated and profited from the sex trafficking of Jane Doe.

      20.    Jane Doe is a trafficking survivor.

      21.    For the time period Backpage was taken down by the U.S. Department

of Justice, Jane Doe experienced a reprieve from the abuse and exploitation she

suffered from the tech sex trafficking trade.




                                         -4-
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 5 of 28




      22.      After receiving an email on July 3, 2018 and continued targeted emails

through July and August, Jane Doe’s trafficker sold her for sex by force and coercion

through postings on YesBackpage.com after receiving the email from Mailchimp.

      23.      Jane Doe’s trafficker continued to traffic her on YesBackpage

throughout 2018.

      24.      During this time, YesBackpage continued to contact Jane Doe and her

trafficker through the use of Mailchimp’s email marketing campaigns.

      25.      Mailchimp knowingly facilitated the sex trafficking that foreseeably led

to the trafficking of Jane Doe.

      26.      Mailchimp’s marketing relationship with YesBackpage makes it

responsible for its natural consequences—the sex trafficking of Jane Doe.

   B. Mailchimp facilitated and profited from sex trafficking.

      27.      The internet has transformed the commercial sex trade, particularly by

increasing ready access, proliferating online advertising, and providing instant

connections.

      28.      The National Center for Missing and Exploited Children testified to

Congress in 2016 there had been an 846% increase from 2010 to 2015 in reports of

suspected child-sex trafficking, an increase the organization found to be “directly

correlated to the increased use of the internet to sell children for sex.” Testimony of


                                          -5-
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 6 of 28




Yiota G. Souras, Senior Vice President and General Counsel, National Center for

Missing and Exploited Children, before S. Permanent Subcomm. on Investigations,

at 2 (Nov. 19, 2015).

      29.   In order to address the proliferation of sex trafficking online, On April

6, 2018, President Trump signed into law the Stop Enabling Sex-Trafficking Act

(SESTA), S. 1693 – 115th Congress.

      30.   The same day SESTA passed, April 6, 2018, the FBI seized Backpage’s

website and arrested its founders and owners:




                                        -6-
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 7 of 28




       31.    What Backpage had been doing was no secret. In August 2011, 41 state

governors wrote an open letter to Backpage, publicly referring to Backpage as a “hub

of human trafficking, especially the trafficking of minors.”

       32.    Attorney General Jeff Sessions proclaimed, “For far too long,

Backpage.com exists as the dominant marketplace for illicit commercial sex, a place

where sex traffickers frequently advertised children and adults alike. But this

illegality stops right now.” Press Release, U.S. Dept. of Justice, Justice Department

Leads Effort to Seize Backpage.Com, the Internet’s Leading Forum for Prostitution

Ads,    and    Obtains     93-Count     Federal    Indictment     (Apr.    9,   2018),

https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-

backpagecom-internet-s-leading-forum-prostitution-ads.

       33.    The seizure of Backpage was significant and international news.

       34.    In the next few days, major technology companies like Craigslist and

Tumblr made announcements concerning the removal of adult content from their

products in light of SESTA.

       35.    With Backpage shut down, YesBackpage, an Amsterdam company,

quickly popped up as an alternative for sex traffickers to post their victims for sale.




                                         -7-
          Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 8 of 28




         36.     Despite the public outcry and condemnation of actions by companies

like Backpage and YesBackpage, Mailchimp chose to knowingly profit from

working with YesBackpage in its sex trafficking venture.

         37.     Mailchimp boasts of its knowledge of its customers businesses. For

example, Mailchimp bragged about traveling “68,554 miles … to meet and learn

from our customers”1 and spending “212 hours of customer research

interviews.”2 It is clear that Mailchimp takes the time to know its customer’s

business.

         38.     A simple visit to YesBackpage’s website revealed its intended purpose:




1
    https://mailchimp.com/annual-report/stats/miles-traveled/
2
    https://mailchimp.com/annual-report/stats/customer-research/
                                                -8-
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 9 of 28




      39.   During the time at which Mailchimp was working with YesBackpage,

it was no secret YesBackpage was aiming to be the replacement for Backpage.

      40.   Because Mailchimp takes time to understand its customers business, it

knew (or at a minimum should have known) of the business YesBackpage was in.

      41.   YesBackpage functions the same way that Backpage did and by

declaration through Mailchimp communications specifically used Backpage data.




                                      -9-
         Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 10 of 28




         42.    Without the ability to reach sex traffickers previously posting on

Backpage, YesBackpage would not be able to supply victims, like Jane Doe, to post

for sale for sex on its website.

      C. Jane Doe’s Sex Trafficking Claims Do not Treat Mailchimp as a
         Publisher or Speaker

         43.    Jane Doe is not alleging defamation claims.

         44.    Jane Doe is not alleging defamatory content was created or published

by Mailchimp of which Mailchimp had no knowledge.

         45.    Jane Doe is not claiming Mailchimp conducted itself as a good

samaritan, but in fact the opposite.

         46.    Mailchimp knew its platform was being used by a sex trafficking

website.

         47.    Mailchimp did not publish information about Jane Doe to third parties.

      D. Mailchimp failed to act as a “Good Samaritan”

         48.    Mailchimp’s “Acceptable Use Policy” specifically prohibits its use to

promote illegal activity and specifically acknowledges the “higher-than-average

abuse” of the sexual exploitation industry that YesBackpage was in noting “escort

services” and “sexual encounter sites”:3



3
    https://mailchimp.com/legal/acceptable_use/#Prohibited_Content
                                              - 10 -
         Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 11 of 28




         49.    In fact, Mailchimp has a separate section titled “Content Subject to

Additional Scrutiny” that again specifically prohibits “sites or services with a sexual

emphasis or sexually explicit content. “4” This is precisely the business that

YesBackpage and therefore Mailchimp was in.

         50.    As Mailchimp states in the policy provided to its users such as

YesBackpage, they “we’re in this thing together:”




4
    https://mailchimp.com/legal/acceptable_use/#Content_Subject_to_Additional_Scrutiny
                                             - 11 -
         Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 12 of 28




         51.    In furtherance of Mailchimp’s business, it monitors the activity of its

users, such as YesBackpage to ensure compliance with its policies.5 Mailchimp

specifically prohibits “accounts that promote or incite harm toward others or that

promote discriminatory, hateful, or harassing” content. Such prohibition applies to

“an organization that has publicly stated or acknowledged that its goals, objectives,

positions, or founding tenets include statements or principles that could be




5
    https://mailchimp.com/legal/terms/#Rules_and_Abuse
                                            - 12 -
          Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 13 of 28




reasonably perceived to advocate, encourage, or sponsor” hateful content or a threat

of physical harm.”

         52.     Mailchimp undertakes to reduce abuse of its services to protect its

reputation. Mailchimp also undertakes to prohibit abuse of its services by constantly

collecting data from users. Mailchimp specifically acknowledges that it collects

such data to:6

      • “…enforce compliance with our Terms of Use and applicable law. This
        may include developing tools and algorithms that help us prevent
        violations.

      • To protect the rights and safety of our Members and third parties, as
        well as our own.”

         53.     Given YesBackpage’s stated intent to replace Backpage, it is

inconceivable that Mailchimp did not know it was facilitating sex trafficking.

Furthermore, Mailchimp recognized the increased risk of abuse with sites like

YesBackpage, yet it continued to accept YesBackpage’s business and dollars.

         54.     Mailchimp profited from its relationship with YesBackpage; therefore,

Mailchimp knowingly profited from sex trafficking.




6
    https://mailchimp.com/legal/prior-privacy-policy/
                                               - 13 -
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 14 of 28




       55.     Jane Doe was sex trafficked as a direct result of a Mailchimp driven

YesBackpage advertisement; therefore, Mailchimp profited from Jane Doe’s sex

trafficking.

       56.     Mailchimp actively monitors the content of the e-mails sent by users

such as YesBackpage. For example, in its 2019 annual report, Mailchimp boasts of

“63,503 emails referencing Lizzo’s ‘Truth Hurts’ (Bom bom bi dom bi dum bum

bay!).”7 It further boasts of “7,860 emails referencing the long-running Eurovision

song competition”8 and “10,554 joy-sparking emails referencing Marie Kondo.”9

Mailchimp even goes so far as to monitor the number of emojis contained within

emails sent through its platform, noting “😍 6,476,892,004 heart eyes emoji included

in the subject lines of our customers' emails 😍.”10

       57.     To be able to report such detailed statistics, Mailchimp must be able to

extract and parse content of messages sent, which means they already have the

means and are scanning all outgoing messages. Mailchimp should have put checks

in place to detect human trafficking related content and websites, especially in light

of the fact that the recognize the potential for abuse of their services by such



7
  https://mailchimp.com/annual-report/stats/lizzo/
8
  https://mailchimp.com/annual-report/stats/eurovision/
9
  https://mailchimp.com/annual-report/stats/marie-kondo/
10
   https://mailchimp.com/annual-report/stats/heart-eyes-emoji/
                                             - 14 -
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 15 of 28




websites. Despite having the ability to do it, Mailchimp either never wrote filters for

it, or they didn't care. In either circumstance, such willful disregard for abuse

facilitated trafficking in such a manner that Mailchimp must be held to account for

its negligence and resulting profits from sex trafficking. Has Mailchimp exercised

reasonable diligence, YesBackpage would not have been able to promote its website

and Jane Doe would not have been trafficked.

       58.   Mailchimp undertook a duty to ensure compliance with its policies,

noting that such policies existed to protect innocent third parties. Despite the ability

and responsibility to protect against abuse of its services in the manner in which

YesBackpage did, Mailchimp failed to do so.

       59.   A reasonable company in the same or similar position as Mailchimp

would have taken the following steps to ensure compliance with the law and with its

policies:

   •   Checking content of emails for illegal content;

   •   Checking outbound links from any emails built with and/or sent from
       Mailchimp servers for links to malicious, hazardous, or illegal websites, such
       as yesbackpage.com;

   •   Actively granting approval (with human-in-the-loop compliance verification)
       to companies before allowing upload or addition of contacts to ensure such
       contacts come from legitimate, opt-in sources with established business
       relationships;


                                         - 15 -
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 16 of 28




   •   Actively granting approval (with human-in-the-loop compliance verification)
       for companies to broadcast email campaigns in increasing volume;

   •   Monitoring bounce and unsubscribe rates for email list performance and
       flagging such Mailchimp clients when higher than normal rates exist,
       indicating improper use of the emailing system;

   •   Monitoring unsubscribe messages and abuse-related reports either through
       Mailchimp's existing unsubscribe system or via emails sent directly to
       abuse@mailchimp.com;

   •   Upon receipt of payment, confirming the Mailchimp user is a legitimate
       company with legitimate business interest to use the email marketing
       platform.

       60.     Mailchimp was the key technology used to unify the various digital

components of the sex trafficking transaction, including the use of email to increase

more advertising, more consumption of those ads, and thereby facilitate more sex

trafficking.

       61.     Armed with knowledge of activity occurring through YesBackpage,

Mailchimp sent email campaigns directly from its servers to existing and potential

YesBackpage customers—that is, known sex traffickers.

       62.     After sending the email campaigns, Mailchimp monitored the e-mails

to see if they were opened or not, and to gain other information from the recipients.

       63.     YesBackpage contracted with Mailchimp to advertise sex for sale on

YesBackpage’s website.


                                        - 16 -
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 17 of 28




      64.   YesBackpage paid money to Mailchimp for its licenses, outbound

communications, and other assistance.

      65.   YesBackpage contracted with Mailchimp to advertise for users to post

sex for sale on YesBackpage’s website.

      66.   Mailchimp took YesBackpage’s money to distribute advertisements for

persons to use the YesBackpage website to illegally post sex for sale.

      67.   Mailchimp’s branding was proudly displayed on some of the emails

sent by Mailchimp:




      68.   Mailchimp collected a variety of information from contacts who

received the emails.

      69.   Some of the emails sent by Mailchimp did not include branding thus

indicating a paid relationship between Mailchimp and YesBackpage.


                                        - 17 -
          Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 18 of 28




          70.    The information collected by and used for data mining and sales by

Mailchimp included, in Mailchimp’s own words:11




          71.    Mailchimp then used this data “for a range of reasons, including” for

data analytics, for sale or sharing with third-party partners, and for remarketing. Id.

          72.    For example, Mailchimp’s marketing and remarketing efforts

included:12




11
     MailChimp, Privacy Policy, https://mailchimp.com/legal/privacy/ (last accessed Nov. 25, 2019).
12
     Id.
                                                - 18 -
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 19 of 28




                  FIRST CAUSE OF ACTION—SEX TRAFFICKING

      73.    Jane Doe incorporates all other allegations.

      74.    At all relevant times, Jane Doe was and is a victim within the meaning

of 18 U.S.C. § 1595(a).

      75.    At all relevant times, Mailchimp knowingly benefitted both financially

and by receiving something of value from participation in a venture which

Mailchimp knew or should have known was engaged in an act in violation of 18

U.S.C. §§ 1590(a), 1591(a)(2), 1593A.

      76.    Mailchimp knew or should have known it was participating in a venture

involving the illegal posting of advertisements for sex trafficking, including the sex

trafficking of children, in violation of the TVPRA, 18 U.S.C. § 1581, et seq.

      77.    Mailchimp’s TVPRA violations were a direct, producing, and

proximate cause of the injuries and damages to Jane Doe.




                                        - 19 -
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 20 of 28




                    SECOND CAUSE OF ACTION—NEGLIGENCE

      78.    Jane Doe incorporates all other allegations.

      79.    Mailchimp had a duty to the general public and to persons made subject

to its marketing platform, including Jane Doe, to take reasonable steps to protect

them from the foreseeable dangers of their services.

      80.    Mailchimp failed to exercise ordinary care as would a reasonably

prudent person under the same circumstances.

      81.    Mailchimp was also negligent in one or more of the following, non-

exclusive particulars:

             a.    Failing to stop online posting of Jane Doe and other human or
                   sex trafficking victims;

             b.    Allowing, permitting, and encouraging the posting for sexual
                   exploitation of Jane Doe and other human and sex trafficking
                   victims; and

             c.    Allowing, permitting, and encouraging the sexual exploitation
                   minor children, including Jane Doe;

             d.    Failing to check the content of emails for illegal content;

             e.    Failing to check outbound links from any emails built with and/or
                   sent from Mailchimp servers for links to malicious, hazardous,
                   or illegal websites, such as yesbackpage.com;

             f.    Failing to actively grant approval (with human-in-the-loop
                   compliance verification) to companies before allowing upload or
                   addition of contacts to ensure such contacts come from
                   legitimate, opt-in sources with established business
                   relationships;

                                        - 20 -
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 21 of 28




             g.     Failing to actively grant approval (with human-in-the-loop
                    compliance verification) for companies to broadcast email
                    campaigns in increasing volume;

             h.     Failing to monitor bounce and unsubscribe rates for email list
                    performance and flagging such Mailchimp clients when higher
                    than normal rates exist, indicating improper use of the emailing
                    system;

             i.     Failing to monitor unsubscribe messages and abuse-related
                    reports either through Mailchimp's existing unsubscribe system
                    or via emails sent directly to abuse@mailchimp.com; and

             j.     Upon receipt of payment, failing to confirm the Mailchimp user
                    – here YesBackpage – was a legitimate company with legitimate
                    business interest to use the email marketing platform.

       82.   Mailchimp’s negligent actions proximately caused legal injuries to Jane

Doe.

       83.   Each of Mailchimp’s negligent acts and omissions, singularly or

collectively, constituted negligence and proximately caused legal injuries to Jane

Doe.

                  THIRD CAUSE OF ACTION—NEGLIGENCE PER SE

       84.   Jane Doe incorporates all other allegations.

       85.   Mailchimp’s acts and omissions violated various provisions of federal

law, including the TVPRA, 18 U.S.C. § 1581, et seq.

       86.   Mailchimp’s failure to comply with the standard of care set forth in

these laws constitutes negligence per se.


                                        - 21 -
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 22 of 28




      87.    Each of Mailchimp’s negligent acts and omissions, singularly or

collectively, constituted negligence per se and proximately caused legal injuries to

Jane Doe.

                FOURTH CAUSE OF ACTION—GROSS NEGLIGENCE

      88.    Jane Doe incorporates all other allegations.

      89.    Mailchimp’s acts and omissions constitute gross neglect.

      90.    Viewed objectively from the standpoint of Mailchimp at the time of the

incidents, Mailchimp’s acts and omissions involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to Jane Doe.

      91.    Mailchimp nevertheless evidenced conscious indifference to the rights,

safety, or welfare of others, including Jane Doe.

      92.    As a result of Mailchimp’s gross neglect, Jane Doe was exposed to and

did sustain serious and grievous personal injury.

      93.    Each of Mailchimp’s negligent acts and omissions, singularly or

collectively, constituted gross negligence and proximately caused legal injuries to

Jane Doe.

      94.    Exemplary damages are warranted for Mailchimp’s gross negligence.

                FIFTH CAUSE OF ACTION—AIDING AND ABETTING

      95.    Jane Doe incorporates all other allegations.


                                        - 22 -
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 23 of 28




      96.    Mailchimp intentionally aided and abetted, by assisting and

participating with, and by assisting or encouraging each other to commit the tortious

result—including, but not limited to, violation of the TVPRA, 18 U.S.C. § 1581, et

seq., negligence, and gross negligence.

      97.    Mailchimp intentionally aided and abetted, by assisting and

participating with, or by encouraging, YesBackpage and/or Jane Doe’s trafficker, in

the commitment of the tortious acts.

      98.    Mailchimp’s tortious acts to assist or encourage these violations against

Jane Doe, when viewed individually and separate and apart from each other and Jane

Doe’s trafficker, were a breach of duty to Jane Doe and a substantial factor in causing

the tortious activity against her.

      99.    Mailchimp (a) had knowledge that YesBackpage and/or Jane Doe’s

trafficker’s conduct constituted a tort, (b) had the intent to assist YesBackpage

and/or Jane Doe’s trafficker in committing a tort, (c) gave YesBackpage and/or Jane

Doe’s trafficker assistance or encouragement, and (d) constituted a substantial factor

in causing the torts committed by YesBackpage and/or Jane Doe’s trafficker.

      100. With respect to assisting and participating with YesBackpage and/or

Jane Doe’s trafficker’s tortious conduct (a) Mailchimp provided substantial

assistance to YesBackpage and/or Jane Doe’s trafficker in accomplishing the

                                          - 23 -
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 24 of 28




tortious result; (b) Mailchimp’s own conduct, separate from YesBackpage and/or

Jane Doe’s trafficker’s conduct, was a breach of duty to Jane Doe; and (c)

Mailchimp’s participation was a substantial factor in causing the tortious result.

      101. As a result of Mailchimp’s aiding and abetting, Jane Doe was exposed

to and did sustain serious and grievous personal injury.

      102. Each of Mailchimp’s negligent acts and omissions, singularly or

collectively, constituted gross negligence and proximately caused legal injuries to

Jane Doe.

                                     DAMAGES

      103. Mailchimp’s acts and omissions, individually and collectively, caused

Jane Doe to sustain legal damages.

      Jane Doe is entitled to be compensated for personal injuries and economic

      damages, including:

             a.    Actual damages;

             b.    Direct damages;

             c.    Incidental and consequential damages;

             d.    Mental anguish and emotional distress damages (until trial and
                   in the future);

             e.    Restitution;

             f.    Unjust enrichment; and


                                        - 24 -
       Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 25 of 28




               g.   Penalties.

       104. Jane Doe is entitled to exemplary damages.

       105. Jane Doe is entitled to treble damages.

       106. Jane Doe is entitled to recover attorneys’ fees and costs of court.

       107. Jane Doe is entitled to pre- and post-judgment interest at the maximum

legal rates.

       108. A constructive trust should be imposed on Mailchimp and the Court

should sequester any benefits or money wrongfully received by Mailchimp for the

benefit of Jane Doe.

                                    JURY DEMAND

       109. Jane Doe demands a jury trial on all issues.

                                   RELIEF SOUGHT

       110. Wherefore, Jane Doe respectfully requests judgment against

Defendants for actual damages in excess of the minimum jurisdictional limits of this

Court, pre- and post-judgment interest as allowed by law, costs of suit, attorney fees,

and all other relief, at law or in equity, to which she may be justly entitled.




                                         - 25 -
    Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 26 of 28




                                Respectfully submitted,

                                /s/ David E. Harris
                                David E. Harris
                                dharris@shhlaw.com
                                Texas Bar No. 24049273
                                (admitted pro hac vice)
                                Jason Hoelscher
                                jhoelscher@shhlaw.com
                                Texas Bar No. 24010671
                                (admitted pro hac vice)
                                Jeffrey H. Richter
                                jrichter@shhlaw.com
                                Texas Bar No. 24061614
                                (admitted pro hac vice)

SICO HOELSCHER HARRIS LLP
802 N. Carancahua, Ste. 900
Corpus Christi, Texas 78401
(361) 653-3300
(361) 653-3333 (fax)

                                ANNIE MCADAMS, PC, LEAD COUNSEL
                                Annie McAdams
                                annie@mcadamspc.com
                                Texas Bar No. 24051014
                                (admitted pro hac vice)
                                ANNIE MCADAMS, PC
                                1150 Bissonnet
                                Houston, Texas 77005
                                (713) 785-6262
                                (866) 713-6141 (fax)

                                Patrick J. McDonough
                                Georgia State Bar No. 489855
                                pmcdonough@atclawfirm.com
                                Jonathan S. Tonge
                                Georgia State Bar No. 303999
                                 - 26 -
Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 27 of 28




                            jonge@atclawfirm.com
                            Attorneys for Plaintiff
                            ANDERSON, TATE & CARR, P.C.
                            One Sugarloaf Centre
                            1960 Satellite Boulevard, Suite 400
                            Duluth, Georgia 30097
                            (770) 822-0999
                            (770) 822-9680 (fax)

                            Michael T. Gallagher
                            mike@gld-law.com
                            Texas Bar No. 07586000
                            (admitted pro hac vice)
                            Pamela McLemore
                            pamm@gld-law.com
                            Texas Bar No. 24099711
                            (admitted pro hac vice)
                            Boyd Smith
                            bsmith@gld-law.com
                            Texas Bar No. 18638400
                            (admitted pro hac vice)
                            THE GALLAGHER LAW FIRM
                            2905 Sackett Street
                            Houston, Texas 77098
                            (713) 222-8080
                            (713) 222-0066 (fax)

                            Attorneys for Jane Doe




                             - 27 -
      Case 1:19-cv-05393-WMR Document 35 Filed 02/24/20 Page 28 of 28




                           CERTIFIATE OF SERVICE

      I hereby certify a true and correct copy of the foregoing Plaintiff’s First

Amended Complaint was electronically filed through the CM/ECF system to all

parties through their counsel of records this 24th day of February, 2020.

                                       /s/ David E. Harris
                                       David E. Harris




                                        - 28 -
